Per Curiam.
— The reasonableness of the regulations alleged to have been knowingly and wilfully violated by the petitioner was not made an issue in this proceeding, and upon the charge made in the information filed against the petitioner, the sufficiency of which was not questioned *354in the court below, the question of the reasonableness of no specified rule or regulation was presented; but the opinion herein indicates that the validity .and reasonableness of the regulations promulgated and sought to be enforced under the authority of the statutes are subject to judicial review in appropriate proceedings.
Rehearing denied.
Taylor, Whitfield and West,, J. J., concur.